Fourth Court of Appeals
                                  San Antonio, Texas
                                       September 8, 2021

                                      No. 04-21-00149-CV

                                       Nasser NAKISSA,
                                           Appellant

                                                v.

                                    Sarah E. MENCHACA,
                                           Appellee

                  From the 131st Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018-CI-19593
                       Honorable Cathleen M. Stryker, Judge Presiding


                                         ORDER

         On June 23, 2021, we issued an opinion and judgment dismissing this appeal for failure
to pay the $205 notice of appeal filing fee. On July 6, 2021, appellant Nasser Nakissa filed a
letter we construed as a motion for rehearing, in which he explained that he had mailed a money
order in the amount of the filing fee to this court. Although appellant’s letter included a money
order receipt and proof of mailing, our records indicated we had neither received nor cashed the
money order. On July 13, 2021, the clerk of this court informed appellant by letter that we had
not received his money order and notified him that if he wished to reinstate his appeal, he needed
to pay the notice of appeal and motion for rehearing filing fees and provide a written explanation
for his failure to timely pay the notice of appeal filing fee.

       On September 1, 2021, appellant paid the notice of appeal and motion for rehearing filing
fees. He also filed a letter requesting the reinstatement of his appeal and explaining that he had
had to wait “more than 30 days” to receive a refund from Western Union for the money order he
had previously attempted to mail to this court. He also stated that his “financial situation has
turned upside down” due to the COVID-19 pandemic.

        Under these circumstances, it appears appellant has complied with the directives in our
July 13, 2021 letter. Accordingly, appellant’s motion for rehearing remains pending before the
court, and we invite appellee Sara E. Menchaca to file a response to the motion. See TEX. R. APP.
P. 49.2 (“A motion [for rehearing] will not be granted unless a response has been filed or
requested by the court.”). Any response must be filed in this court by September 20, 2021. If
appellee elects not to file a response within the time provided, we will decide the motion for
rehearing at that time. See id. R. 49.3.




                                                  _________________________________
                                                  Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of September, 2021.



                                                  ___________________________________
                                                  MICHAEL A. CRUZ, Clerk of Court